Petition for writ of certiorari to the Supreme Court of Florida denied without prejudice to an application for a writ of habeas corpus in the appropriate United States District Court. The stay of execution heretofore granted by Mr. Justice Black pending the disposition of the petition for writ of certiorari is hereby extended for a period of 60 days from this date to allow the petitioner to file a petition for a writ of habeas corpus. If a petition for writ of habeas corpus is so filed, this stay is to continue pending disposition of the petition for a writ of habeas corpus.